DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-26 are currently pending, with claims 15-21, 24-25 being previously withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Imran US Publication 2010/0191305  (hereinafter Imran) in view of Balbierz et al. US Publication 2002/0026127 (hereinafter Balbierz). 
Regarding claim 1, Imran discloses a brain interaction apparatus (Figures 1-3), comprising: a plurality of filaments (elements 30); a brain invasive launcher (element 20) having a plurality of launching channels extending in a longitudinal direction between a proximal end and a distal end thereof (Figures 2b-3 showing channels at 25), each launching channel being configured for holding one of the plurality of filaments moveably arranged therein (Figure 3 which shows filaments 30 passing through the channels); and a steering tip affixed to a distal end thereof of at least one of the plurality of filaments (element 34, see Figures 8A-9), wherein the steering tip comprises a portion tapering in a longitudinal direction of the at least one of the plurality of filaments thereby narrowing toward a distal end of the steering tip (Figures 8A-9 elements 34), the tapered portion being rotational about a longitudinal axis of the at least one of the plurality of filaments (Figures 8A-0), but is silent on the steering tip being rotationally asymmetrical. 
Balbierz teaches a tissue treatment device that includes options for tip shaping that includes one that is rotationally asymmetrical (Figure 21F, at filaments 12 and tip 18e as well as Figures 25-26 at 18e, when the tip is rotated it would no longer be considered rotationally symmetrical). It would have been obvious to the skilled artisan before the effective filing date to utilize the shaping of the tip as taught by Balbierz in lieu of the symmetrical tip of Imran as they are considered art recognized equivalents each providing a predictable but slightly different advantages over the others (Balbierz (Figures 21A, E, F-H, see also van Veen et al. at Figure 2, attached PTO-892). 
Regarding claim 2, Imran discloses the steering tips and filaments as mentioned above but is silent on the offset distal end. Balbierz teaches a tissue treatment device that includes filaments (12) with distal ends of the steering tip being offset from the longitudinal axis of the at least one of the plurality of filaments (tip 18 on filament 12 as per Figure 21F). It would have been obvious to the skilled artisan before the effective filing date to utilize the offset distal tip as taught by Balbierz in lieu of the steering tips of Imran as they are art recognized equivalents as shown in Balbierz Figures 21A-F.
Regarding claim 4, Imran discloses that the at least one of the plurality of filaments is configured to be in an installation state, in which the filament is housed in the launching channel (Figure 6A), and a working state, in which the filament is extended beyond the distal end of the brain invasive launcher when the same is in a fixed position (Figure 6B).
Regarding claim 7, Imran discloses that the at least one of the plurality of filaments is configured to collect measurement data ([0037] which details measuring neural signals).
Regarding claim 9, Imran discloses that the at least one of the plurality of filaments is an electrical wire ([0047] which details nitinol for the filament).
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Balbierz, and in further view of Fischell et al. US Publication 2015/0119674 (hereinafter Fischell).
Regarding claim 3, Imran is silent on the position indicator. Fischell teaches an invasive launcher that comprises a launcher position indicator configured to determine a location of the brain invasive launcher in a brain of a subject ([0021][0029][0087] which details that radiopaque markers can be utilized on any of the components for determining location during use). It would have been obvious to the skilled artisan before the effective filing date to utilize the position indicator as taught by Fischell with the device of Imran in order to aid in positioning the device during use.
Regarding claim 5, Imran discloses that the at least one of the plurality of filaments comprises an aperture ([0054] which details that the tip section near 30 can include an aperture for diffusing fluid), but is silent on there being more than one aperture as is required by the claim. Fischell teaches the steering tip as mentioned above but also includes that there can be multiple apertures ([0020]). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 196). Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the additional aperture(s) as taught by Fischell with the device of Imran as predictable results would have ensued (ability to direct flow in multiple directions and/or increase the fluid amount dispersed into tissue).
Regarding claim 6, Imran is silent on the position indicator for the steering tip. Fischell teaches that the steering tip comprises a steering tip position indicator configured to determine a location of the steering tip, a location of the at least one of the plurality of filaments, or both in a brain of a subject ([0021][0029][0087] which details that radiopaque markers can be utilized on any of the components for determining location during use).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Balbierz, and in further view of Flaherty US Publication 2007/0106143 (hereinafter Flaherty).
Regarding claim 8, Imran discloses the filaments as mentioned above but is silent on the optical fibers. Flaherty teaches an implantable neural device that includes an optical fiber ([0172]) for signal transmission. It would have been obvious to the skilled artisan before the effective filing date to utilize the optical fibers as taught by Flaherty in lieu of the wires as taught by Imran as they are art recognized equivalents (Flaherty suggests this as per [0172] as both can transmit the obtained signals).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Balbierz, and in further view of Tegg et al. US Patent 9,339,331 (hereinafter Tegg).
Regarding claim 10, Imran is silent on there being a multi-lumen stylet. Tegg teaches a mapping catheter that includes a multi- lumen stylet connected to the brain invasive launcher (launcher 30 with stylet 50, see Figure 4 as well), wherein the multi-lumen stylet comprises a plurality of channels configured for holding the plurality of filaments (Figures 5a-b which shows the filaments 36 and 59 in the channels). Given that, it would have been obvious to the skilled artisan before the effective filing date to utilize the separate stylet as taught by Tegg with the device of Imran as predictable results would have ensued (aiding in maintaining the wire separation as in Tegg). The resultant combination of the stylet with associated channels of Tegg and the launcher channels of Imran would have needed to be aligned in order for the filaments to pass through the device as intended.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hummen et al. US Publication 2012/0245529 (hereinafter Hummen) in view of Wilson et al. US Publication 2009/0326519 (hereinafter Wilson).
Regarding claim 11, Hummen discloses a cranial anchor (Figure 1) for a brain interaction apparatus according to claim 1 (fully capable of having the device of claim 1 inserted into the anchor), the cranial anchor being configured to be secured to a skull of a subject ([0002]), the cranial anchor comprising: a proximal end forming an outer flange (elements 1-2); and an elongated distal end for inserting into a skull aperture (element 5), wherein an axial lumen is provided (Figures 2-3 show the internal lumen extending from 31 into the distal end near 5), the axial lumen being tapered in a longitudinal direction of the cranial anchor and narrowing toward the distal end (element 30 as per Figure 2, see also [0043]); wherein the proximal end comprises at least one groove extending from a circumference of the outer flange toward a central axis of the cranial anchor (elements 22, Figures 1-3 and 7), and configured to align with at least one of the plurality of launching channels of the brain invasive launcher (the invasive launcher is not part of the device and the grooves need only be structurally capable of allowing a steering tip to pass through them, which they can, given they are sized to fit an entire catheter within them), wherein the axial lumen is configured for receiving and guiding the brain invasive launcher (Figure 3 at element 6, the device of Hummen is fully capable of receiving and guiding the brain launcher of claim 1 in the location as shown at 6), but does not detail a specific pivot point.
Wilson teaches a cranial anchor that due to allowing multiple brain launchers includes an axial lumen that narrow towards a distal end and provides a pivot point for directing the brain invasive launcher due to an increased circumference (Figure 9 near 104, see also element 200 and [0043] which mentions the channels within the cranial bore can be rotated creating a pivot point near 309 as per Figures 7a-c). It would have been obvious to the skilled artisan before the effective filing date to utilize the pivot point as detailed by Wilson with the device of Hummen in order to allow other locations to be targeted using the same burr hole location which greatly increases the device’s versatility. 
Regarding claims 12-13, Hummen as modified by Wilson discloses the cranial anchor as mentioned above. As the brain interaction apparatus is not positively recited, the channels and stylet are not required, the cranial anchor need only be fully capable without any additional structural modification of allowing one such apparatus to pass through it, which the anchor of Hummen can allow given the grooves at 22. Both Hummen and Wilson teaches a narrowed section of the distal end having that are capable of holding such a stylet (Hummen at Figures 2 and 11 which shows the more proximal end is larger than the more narrowed distal end; Wilson shows the internal lumen is larger in the top bottom half of element 300 than when compared to the more narrowed section at 200, see Figures 7a-c and 9). Wilson teaches the narrowed section is in the distal end (near element 309 as per Figures 7a-c) and shows that pivot point. It would have been obvious to the skilled artisan before the effective filing date to utilize the pivot point as detailed by Wilson with the device of Hummen in order to allow other locations to be targeted using the same burr hole location which greatly increases the device’s versatility.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Imran, in view of Balbierz, Hummen, and Wilson. 
Regarding claim 14, Imran as modified by Balbierz (for the steering tip, above) discloses a system comprising; a brain interaction apparatus (see contents of rejected claim 1 above). Imran further discloses a data receiving unit configured to receive measurement data collected by the at least one of the plurality of filaments ([0052]); a data storing unit configured to store the measurement data received by the data receiving unit ([0051] which details a storage aspect to the system); and a data analyzing unit (80) configured to analyze the measurement data in order to determine a setup of collection of biological material, and/or a setup of collection of data, and/or a setup of injection of at least one substance ([0013][0051]-[0052] which details receiving the signal, then processing it to determine if a stimulation signal and/or an anti-seizure medication should be administered).
Imran however is silent on the cranial anchor. Hummen as modified by Wilson teaches such a cranial anchor (see contents of rejected claim 11 above). It would have been obvious to the skilled artisan before the effective filing date to utilize the cranial anchor and grooves as taught by Hummen with the system of Imran in order to aid in initial device placement. It is further obvious to modify the cranial anchor of Hummen with the pivot point aspect of Wilson in order to allow other locations to be targeted using the same burr hole location which greatly increases the device’s versatility.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Balbierz and Flaherty.
Regarding claim 22, Imran discloses a kit of parts comprising: a brain interaction apparatus according to claim 1 (see contents of rejected claim 1 above), but is silent on the two types of filaments and steering tips.
Balbierz teaches that that device can include multiple different types of steering tips (see Figures 21A-H as well as [0089] which mentions combinations of the tips can be utilized in the same embodiment). It would have been obvious to the skilled artisan before the effective filing date to utilize the various steering tips as taught by Balbierz with the device of Imran as predictable results would have ensued (each type serves a different purpose and is optimal for different locations or modes and would be useful to a practitioner to have as desired for the procedure). 
Flaherty teaches utilizing at least two types of the plurality of filaments ([0172] as well as [0237]) which though describes the general connector tells the skilled artisan that wires and optical fibers are not only interchangeable but can be used together in the same area for similar purposes of signal transmission). It would have been further obvious to the skilled artisan before the effective filing date to utilize the types of filaments (optical fibers and wires) as taught by Flaherty as the filaments of Imran as the different types are art recognized equivalents of each other and are shown to be used either separately or in combination to each other.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hummen.
Regarding claim 26, Hummen discloses a cranial anchor (Figure 1) for a brain interaction apparatus according to claim 1 (fully capable of having the device of claim 1 inserted into the anchor), the cranial anchor being configured to be secured to a skull of a subject ([0002]), the cranial anchor comprising a proximal end forming an outer flange (elements 1-2); and  an elongated distal end for inserting into a skull aperture (element 5 as per Figure 2), wherein an axial lumen is provided (bottom portion of 30/31 combined with the aperture extending through 50 as per [0046] and Figure 3), the axial lumen being tapered in a longitudinal direction of the cranial anchor and narrowing toward the distal end (Figures 2-3 which shows the portion of the lumen at 31 taper down towards the channel in 5/50); wherein the proximal end comprises at least one groove extending from a circumference of the outer flange toward a central axis of the cranial anchor (elements 22 which start in the flange at the outer circumference and extend toward a central axis, see also Figures 1-3 and 7) and configured to align with at least one of the plurality of launching channels of the brain invasive launcher (given the brain invasive launcher is not positively claimed, the groove is fully capable of performing this task as no additional structure is imparted on the groove itself, Hummen does though show how one would function in Figure 3 at element 6 which is mentioned can be a catheter or probe), and wherein the axial lumen is configured for receiving and guiding the brain invasive launcher (31 and the internal channel of 5/50 is fully capable without any additional structural modification of performing this functional language).
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The kit of claim 23 appears to be allowable over the prior art of record. The closest prior art of record teaches the physical structures of each of the cranial anchor types (above via Hummen in view of Wilson for the first type and Hummen alone for the second type), however there is no mention that these would be found in the same kit. Again, both of their structures are shown to be well-known before the effective filing date, however none of the art shows they are interchangeable as art recognized equivalents of each other or would be found the same kit.
Response to Arguments
The Applicant’s arguments with respect to the rotationally asymmetrical tip was persuasive, however the rejection has been amended above to remedy its prior deficiencies. 
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive regarding claims 11, 14, and new claim 26 as it is still applicable. 
The Applicant is arguing more narrowly than is claimed regarding Hummen and the grooves as well as regarding the pivot point (of Wilson). The grooves of Hummen are curved in a way that they do in fact extend “towards” the central axis of the device. And given the brain invasive launcher would be completely interfaced or located within the grooves (depending on exact sizing), they are reasonably considered aligned. There is structural detail that could be claimed to overcome this in how the two portions of the system actually interface. At present the grooves and channels need only align which is still broad. The purpose of the grooves may be different in the device of Hummen, however the Applicant has not shown the structure is in fact different. 
Regarding Wilson on the pivot point, the pivot point is not structural in nature, a pivot point can simply be a space as Wilson shows where the filaments and invasive launcher can simply pivot in a slightly different direction. It should be noted that the structure as shown in Applicant’s Figures 7a-c is not taught by any of the prior art of record (hourglass type shaping).
For claims 11-13, the Applicant is arguing intended use pertaining to the launcher and channels, and given no evidence has been provided to the contrary, the combination of Hummen and Wilson are still fully capable without any additional structural modification of accommodating a brain invasive launcher as claimed (taught above by Imran and Balbierz).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794